                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN


SARAH THOMAS, individually and as
legal guardian of C. S., a minor child.
  Plaintiff,
                                                 Case No. 21-cv-366

  vs.
                                                 Jury Trial Demanded
NEENAH JOINT SCHOOL DISTRICT,
  Defendant.

           COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

                             AND AWARD OF DAMAGES




                                     INTRODUCTION

  1. This complaint arises from excessive and illegal use of force and physical abuse,

        including the excessive and punitive use of physical restraints, against a

        vulnerable child with autism and other disabilities, by staff employed by the

        Defendant school district.




                                          PARTIES

  2. Plaintiff C.S. is a natural person and minor child residing in Winnebago County

        Wisconsin.




                                             1

         Case 1:21-cv-00366-WCG Filed 03/22/21 Page 1 of 11 Document 1
3. Plaintiff Sarah Thomas is a natural person as well as mother and legal guardian of

   C.S., residing in Winnebago County, Wisconsin.

4. Defendant Neenah School District is a Wisconsin local public school system

   operating within the city of Neenah in Winnebago County, Wisconsin. It operates

   16 schools serving approximately 6,200 students in pre-kindergarten through 12th

   grade.




                          JURISDICTION AND VENUE

5. This Court retains jurisdiction over the case and controversy as all parties reside

   or operate within Winnebago County, Wisconsin, within the bounds of the Eastern

   District of Wisconsin, and are subject to service therein.

6. Subject matter jurisdiction is proper under 28 U.S.C. §1331 (federal question

   jurisdiction), as this case arises under the United States Constitution and is a cause

   of action pursuant to 42 U.S.C. §1983 for the deprivation of civil rights under color

   of law.

7. Venue is proper in the Eastern District of Wisconsin as all parties reside or operate

   therein, and the factual allegations necessitating the filing of this Complaint

   occurred entirely, or nearly entirely, within the bounds of Winnebago County,

   Wisconsin, within the boundaries of the Eastern District of Wisconsin.




                                         2

     Case 1:21-cv-00366-WCG Filed 03/22/21 Page 2 of 11 Document 1
                           FACTUAL BACKGROUND

8. C.S. is currently thirteen years of age and is a student enrolled full-time with the

   Neenah School District.

9. During the 2019-2020 schoolyear, C.S. attended Horace Mann Middle School, a

   predominantly 6th grade school in Neenah, administered by the Neenah School

   District, located at 1021 Oak Street in the City of Neenah.

10. C.S. has multiple developmental or cognitive disabilities, including:

      a. Autism Spectrum Disorder, characterized by impaired social and

          educational functioning, impaired reciprocal communication skills, and

          impaired abstract reasoning ability;

      b. Attention Deficit Hyperactivity Disorder (ADHD), characterized by

          impairments to concentration, impaired self-regulation skills, impaired

          peer relationships, some academic impairment, but otherwise intact or

          neurotypical basic cognitive abilities; and

      c. Obsessive Compulsive Disorder (OCD), characterized by recurrent and

          persistent thoughts, urges, or images to an unwanted extent at times

          causing marked anxiety and distress.

11. All three of the above disorders carry substantial impact on C.S.’s daily life

   activities and are recognized as disabilities.




                                          3

     Case 1:21-cv-00366-WCG Filed 03/22/21 Page 3 of 11 Document 1
12. All three of the above disorders and the respective impacts were fully or

   substantially known to staff at Horace Mann prior to February 2020.

13. Due to her disabilities and an associated Individualized Education Plan (IEP), C.S.

   was frequently directly taught or supervised by a Neenah Special Education

   Teacher, Jason Fridley, rather than regular education teachers.




                        FEBRUARY 13, 2020, INCIDENT

14. On February 13, 2020, C.S. was attending and under the custodial care of Horace

   Mann Middle School staff during the course of a normal school day.

15. During that school day, between classes C.S. was confronted by her Special

   Education teacher Fridley while she was attempting to use the elevator in a

   second-floor hallway at Horace Mann.

16. After confronting her, Fridley aggressively pushed C.S. into a wall and held her

   there against her will after she did not immediately respond in the way he desired.

17. Fridley’s action caused significant physical pain to C.S., as well as mental panic

   and distress due to C.S. lacking the ability to understand why she was being

   pushed and restrained and Fridley being a person she trusted as an authority

   figure.

18. After holding C.S. against the wall for several minutes while C.S. screamed and

   pleaded to be let go, Fridley either directed or summoned an additional staffer or


                                         4

     Case 1:21-cv-00366-WCG Filed 03/22/21 Page 4 of 11 Document 1
   administrator to call in the Neenah Police Department to further restrain or punish

   C.S. for unknown reasons.

19. During this time, C.S. struggled physically to attempt to free herself from the

   painful restraint, in addition to verbal and emotional pleas.

20. Fridley reacted to this struggling by escalating his physical hold on C.S., rather

   than allowing her to de-escalate or be freed from the acute pain and panic she was

   experiencing.

21. The responding Neenah Police Officers were given false or misleading

   information by Neenah Public Schools staff alleging that C.S. was an aggressor

   and needed to be immediately or aggressively apprehended and taken into

   custody to protect Mr. Fridley and/or other parties.

22. Based on these allegations from Neenah staff, the first Neenah Police Officer to

   arrive rushed to the position of C.S. and Mr. Fridley and immediately grabbed C.S.

   and threw her onto the floor.

23. The officer then physically pinned C.S. to the floor for several minutes while

   Fridley and other Neenah staff watched.

24. While watching, Fridley and other Neenah staff did not attempt to calm or console

   C.S., to inform the officer accurately as to what was happening, or otherwise

   mitigate the ongoing pain and distress C.S. was experiencing, instead choosing to




                                         5

    Case 1:21-cv-00366-WCG Filed 03/22/21 Page 5 of 11 Document 1
   watch and at times smile and laugh as C.S. remained forcibly pinned to the ground

   crying, unable to comprehend what was being done to her or why.

25. The police officer was joined by at least two backup officers who were present for

   the same reasons and based on the same or substantially similar misinformation

   from Neenah Public Schools staff.

26. The initial responding officer then placed C.S. in handcuffs, and with the help of

   the other two officers, C.S. was then placed into a wheelchair provided by Horace

   Mann staff.

27. C.S. was then bound to the chair by her legs while remaining handcuffed behind

   her back with her arms stretched behind the chairback.

28. C.S. remained bound until her mother, Plaintiff Thomas arrived and had spoken

   to police.

29. C.S. was not released from being forcibly pinned and/or bound for a total of 34

   minutes.

30. Despite Fridley’s efforts, C.S. was not charged with a crime or placed under arrest

   formally, and instead was taken home by her mother without further intervention.

31. Following concerns and complaints from Thomas, Neenah Public Schools took no

   known action to either correct, train, or discipline Fridley or other staff for their

   actions and inactions concerning their prolonged use of excessive force as

   punishment.


                                         6

     Case 1:21-cv-00366-WCG Filed 03/22/21 Page 6 of 11 Document 1
32. Likewise, Neenah failed to report the incident as required in its regular reporting

   of seclusion and restraint usage to the Wisconsin Department of Public Instruction,

   and has subsequently referred to it with euphemisms such as “the police have been

   contacted to help support [C.S.].

33. While Neenah has attempted to minimize disclosure or mitigation since the

   incident, it has continued to have significant impact on the well-being of C.S.,

   leading to trauma that caused escalated incidents at school and home thereafter.




                        FEBRUARY 25, 2020, INCIDENT

34. On February 25, 2020, C.S. had been experiencing bullying behavior from one or

   more other students at Horace Mann and may have fought back against a student

   by briefly scratching or grabbing him in a hallway.

35. C.S. had been experiencing bullying before, but it was consistently disregarded by

   Horace Mann staff.

36. As a result of the minor incident with another child, C.S. was made to have her

   lunch confined in the school office as a punishment.

37. At some point during this lunch period, C.S. began to deal with severely escalated

   anxiety that appeared elevated when she was confined in the presence of Fridley

   and some of the same Neenah staff from the February 18 incident.




                                         7

     Case 1:21-cv-00366-WCG Filed 03/22/21 Page 7 of 11 Document 1
38. The situation escalated to where C.S. became dysregulated and staff such as

   Fridley responded with similar aggressive force to February 18. The traumatic

   effect of this was so great that even after Plaintiff Thomas arrived, C.S. continued

   to be panicked and dysregulated for as much as an hour total.

39. Neenah staff again called in the Neenah police department to restrain C.S., but this

   time with the further step of seeking juvenile delinquency prosecution of C.S.

   through the Winnebago County Circuit Court.

40. Neenah staff participated in initiating this prosecution despite having actual

   knowledge that C.S. was not in a position to exercise understanding or control of

   her actions during the dysregulation incident.

41. Juvenile prosecution was initiated by the Winnebago County District Attorneys

   Office as a direct result of the events initiated by Neenah staff.

42. The prosecution was not dropped until approximately six months later when C.S.

   was found not to be competent to stand trial.

43. This incident and the resulting prosecution caused additional trauma to C.S. and

   her mother Plaintiff Thomas, and resulted in significant financial losses to Thomas

   through legal fees required to defend her daughter.

                     ONGOING THREATS AND IMPACTS




                                          8

     Case 1:21-cv-00366-WCG Filed 03/22/21 Page 8 of 11 Document 1
44. This incident and at least one further one in March 2020 also resulted in Neenah

   staff issuing suspensions, which after the March incident became of indeterminate

   length.

45. Following these incidents, Thomas has been subject to the ongoing threat of the

   use of restraint and law enforcement force and prosecution on any given school

   day, being required to be able to arrive at school and succeed in calming any

   behavioral issue and/or taking her daughter home within as little as 10 minutes to

   protect C.S. from these threats.

46. As a result of the ongoing trauma, C.S. has suffered deterioration of both mental

   and physical health, showing tangible symptoms such as excessive weight

   changes.




                CAUSE OF ACTION AND PRAYER FOR RELIEF

47. Through its use of excessive and unlawful force and retaliation against C.S. for

   manifestations of her disability, Defendant’s staff have violated Plaintiff’s

   constitutional rights while acting under color of state law, in violation of 42 U.S.C.

   §1983.

48. Plaintiff’s daughter has a right to the security of her person under the 4 th

   Amendment to the Constitution of the United States, as well as Equal Protection

   of its laws under the 14th Amendment.


                                         9

    Case 1:21-cv-00366-WCG Filed 03/22/21 Page 9 of 11 Document 1
49. At all times detailed above, Neenah staff were acting within their courses of

   employment and with implicit or explicit authorization, as they performed duties

   and exercised authority of care and custody allowed and mandated by Wisconsin

   state law.

50. At all times detailed above, the actions and omissions of Neenah staff reflect a

   practice or protocol of utilizing excessive punitive and retaliatory force or threats

   of force to punish students with behavioral disabilities, rather than engage in

   constructive use of supports or services.

51. Plaintiff therefore requests this Court grant the following relief:

       a. Issue a permanent injunctive to enjoin Neenah School District staff from

          engaging in any further unlawful physical restraint or assaults against C.S.

          while she is in their care or custody as a student.

       b. Grant Plaintiff a judgment for monetary damages in an amount to be

          determined by the Court, based upon:

                i. Mental injuries and emotional trauma to both Plaintiff and her minor

                   daughter,

                ii. Loss of income due to the resulting limitations on Thomas’s ability

                   to be regularly employed during the school day,

             iii. Costs of legal services and any additional medical provided

                   expenses, and


                                          10

    Case 1:21-cv-00366-WCG Filed 03/22/21 Page 10 of 11 Document 1
                 iv. Any other damages subsequently ascertained or found appropriate

                    by the Court.

          c. Grant Plaintiff a judgment for attorney’s fees and costs required for the

             filing and prosecution of this case; and

          d. Grant whatever additional relief the Court deems just and proper.

   52. Plaintiff reserves the right to supplement or amend this pleading as appropriate

      to conform to additional or subsequently discovered information.



Respectfully submitted,

__s/ Brady R. Henderson___
Brady R. Henderson, Wis. Bar #1116435, Okla. Bar #21212
Cream City Law, LLC
5150 N. Port Washington Rd.
Milwaukee, WI 53217
(414) 563-7453
brady@creamcity.law




                                           11

       Case 1:21-cv-00366-WCG Filed 03/22/21 Page 11 of 11 Document 1
